Upon a second trial of this cause at March Term, 1797, upon the objection that the quantity of land was much greater than called for in the original survey, the Chief Justice ruled that where the bounds were ascertained the quantity was not material. He said he knew a case in New Castle County where the original survey called only for 400 acres and there was a recovery of 2200, and the whole land had since been held for 25 years under the recovery. The reason generally assigned for surveys containing more than specified was the proprietary policy which allowed this practice in order to accelerate the settlement of their lands.